NO. 4-06-0690              Filed 4/18/07

                     IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT


In re: TOMMY B., a Person Found           )    Appeal from
Subject to Involuntary Admission,         )    Circuit Court of
THE PEOPLE OF THE STATE OF ILLINOIS,      )    Sangamon County
          Petitioner-Appellee,            )    No. 06MH474
          v.                              )
TOMMY B.,                                 )    Honorable
          Respondent-Appellant.           )    George H. Ray,
                                          )    Judge Presiding.


          JUSTICE MYERSCOUGH delivered the opinion of the court:

          In July 2006, the trial court found respondent, Tommy

B., subject to involuntary admission to a mental-health facility

(405 ILCS 5/1-119(1), (2) (West 2004)).       Respondent appeals,

arguing reversal is warranted because (1) the petition was

defective, (2) no clear and convincing evidence supported respon-

dent's involuntary commitment, and (3) hospitalization was not

the least-restrictive treatment alternative.       We affirm.

                          I. BACKGROUND

          On July 17, 2006, a licensed practical nurse at Memo-

rial Medical Center (Memorial), Jolynne A. Ralston, filed a

petition for the involuntary admission of respondent, a voluntary

admittee who had filed a written notice requesting discharge.

The petition alleged respondent was mentally ill and by reason of

his mental illness (1) was reasonably expected to inflict serious
physical harm upon himself or another in the near future, or (2)

was unable to provide for his basic physical needs so as to guard

himself from serious harm.     In support of those allegations,

Ralston provided the following factual basis:

                 "[Respondent] has a chronic mental ill-

            ness and is noncompliant with medication and

            mental[-]health services.    He has threatened

            staff.   He threatened to 'beat the shit[']

            out of a staff member.   He also attempted to

            hit staff[']s hand with phone receiver."

Ralston left the following portion of the petition blank:

                 "Listed below are the names and

            addresses of the spouse, parent, guardian, or

            surrogate decision maker, if any, and close

            relative or, if none, a friend of the respon-

            dent whom I have reason to believe may know

            or have any of the other names and addresses.

            If names and addresses are not listed below,

            the following describes my efforts to iden-

            tify and locate these individuals."

The petition was accompanied by the certificates of two psychia-

trists.

            The trial court set a hearing on the petition for July

21, 2006.    On respondent's motion, and over the State's objec-


                                 - 2 -
tion, the hearing was continued until July 28, 2006.

           At the hearing on June 28, 2006, psychiatrist James

Black testified he was board certified and currently respondent's

treating physician.   Dr. Black examined respondent on July 27,

2006.   During the examination, respondent exhibited signs of

mental illness, including delusions, pressured speech,

grandiosity, increased energy, and difficulty with sleep.

Respondent did not threaten anyone during that conversation.

However, Dr. Black testified that during the hospital stay

respondent had been threatening and insulting to others.

           Dr. Black diagnosed respondent with bipolar disorder

with mania and psychosis.   Dr. Black believed, within a reason-

able degree of medical certainty, that because of his mental

illness, respondent was unable to provide for his basic physical

needs so as to guard himself from serious harm.   Dr. Black

testified that respondent had a number of potentially life-

threatening medical disorders, including recurrent renal cell

carcinoma, right periaortic mass of cancer, severe papillary

thyroid disease, and chronic renal failure (hereinafter referred

to as "nonpsychiatric medical disorders").   Respondent could not

understand his medical risks, the treatments offered, and risks

if he does not get treatment for his nonpsychiatric medical

disorders.

           Dr. Black also believed, within a reasonable degree of


                               - 3 -
medical certainty, that respondent was reasonably expected to

inflict serious physical harm upon himself or another within the

immediate future.   Dr. Black testified that if respondent left

his supervised setting, he would "fairly quickly decompensate and

be dangerous to himself or others quickly."   He based this

conclusion on the fact that respondent had done so on an almost

daily basis at the hospital (presumably during his voluntary

admission).   On a number of occasions, almost every day, respon-

dent had threatened others, causing respondent to require re-

straints and medications to stabilize him.

          In light of his opinions, Dr. Black believed respondent

needed treatment.   A treatment plan had been formulated and was

admitted into evidence without objection for the limited purpose

of the dispositional hearing.   According to Dr. Black, the

treatment plan was the least-restrictive alternative.   Based on

the treatment plan, Dr. Black recommended respondent be treated

at Memorial for a period not to exceed 90 days.

          Dr. Black did not testify in detail regarding the

treatment plan.   However, an examination of the treatment plan

reveals that respondent's plan of care had been revised to

require restriction to his room with supervision to be evaluated

daily.   The July 24, 2006, progress report indicates that due to

respondent's threatening behavior, inability to comply with limit

setting, and actual staff assaults, respondent was restricted to


                                - 4 -
his room or under staff supervision outside of his room.   No one

was permitted to enter respondent's room alone.   Any threats of

harm to others would result in seclusion or restraints.

          On cross-examination, Dr. Black admitted that in some

cases psychosis could be caused by thyroid disease.   However, Dr.

Black did not believe thyroid disease caused respondent's psycho-

sis.

          The delusions respondent suffered from included respon-

dent's belief that he had been a pharaoh and that bullets could

pass through him.   When asked what delusion would place respon-

dent or another in serious physical harm, Dr. Black responded

that respondent refused treatment for his cancer.   Dr. Black

later explained, however, that respondent had not been offered

treatment for his cancer at this point but had only been offered

diagnostic studies.

          According to Dr. Black, respondent had interfered with

treatment for his thyroid disease by pulling out his IV (intrave-

nous) and heart-rhythm monitor.   Other examples of delusional

beliefs that placed respondent or another in serious harm in-

cluded respondent's belief that he was going to live forever and

delusions that caused respondent to attack other patients and

threaten to kill staff.

          Dr. Black testified respondent currently received

treatment from physicians and other personnel in oncology, renal,


                               - 5 -
endocrinology, and nutrition.    Respondent could not be discharged

to a medical floor to obtain that treatment because he was too

mentally ill.    If respondent were on a medical floor, his behav-

ior would be too much for them to manage, and respondent would be

unsafe.

            Respondent took his psychiatric medication some of the

time.    Respondent's last incident of assaultive behavior occurred

the previous weekend.     After that, Dr. Black started a new

behavioral program and confined respondent to his room.    Respon-

dent had been doing better under the new program.

            Respondent, who was represented by counsel, testified

on his own behalf.    When asked if he would like to say anything

regarding the allegations of aggression, respondent explained two

incidents.    On one occasion, an orderly or nurse named David kept

pushing respondent.    Respondent told David he was going to his

room and not to push him anymore.    When David pushed him again,

they "tussled" and went down on the floor.    Another staff member,

Joe, came and grabbed respondent's arm.    Respondent told Joe that

if Joe broke respondent's arm, respondent would take his eyes

out.    Joe let go of respondent's arm.   Respondent testified the

other incident happened the same way.     Respondent stated he was

not going to be pushed around when he was going in the direction

he was supposed to be going.

            Respondent testified he was originally a voluntary


                                - 6 -
patient.    He first went to St. John's Hospital because of kidney

failure.    After his release, he and his wife had a "series of

incidents."    They were supposed to get a divorce that Friday.

Respondent ended up back at the hospital.     At Memorial, he was

treated for kidney failure.     Respondent did not testify as to the

specific dates when these events occurred.

            When asked if he was taking the medications prescribed,

respondent answered as follows:

                 "I am taking it to the best of my abil-

            ity, sir; because they didn't always tell me

            what I did.   He had not even mentioned I had

            a Christmas from Naked Mary Christmas Donner

            (Phonetic).   And she has worked with me for

            years.   I told him whenever I come to the

            hospital, I want it brought up to speed and

            her brought in."

            If discharged, respondent wanted to do one of two

things.    Either he would go back to his business, Capitol Shoe

Shine, for 28 days, or he would go to Barnes-Jewish Hospital in

St. Louis for a second opinion.     Respondent was born in St.

Louis, and his father and brother died there.

            Respondent did not know whether his nonpsychiatric

medical conditions were terminal.     Respondent stated it was his

right to decide whether he would get a second opinion or go to


                                 - 7 -
hospice.

           Respondent testified he was no longer married because

his wife divorced him when he went to Memorial.   Every time

respondent went to the hospital, they offered him the option of

having a power of attorney.   Respondent claimed the hospital

insisted he have a power attorney due to his mental capacity.

Respondent told them that he had no cancer in his brain.    The

hospital told respondent they would take him to court to make

sure he had a power of attorney.    Respondent did not testify

whether he had in fact executed a power of attorney or had a

substitute decision maker.

           When asked if he believed bullets could pass through

him, respondent testified about an incident when two assailants

tried to shoot him.   A man shot respondent point blank, and

respondent had an out-of-body experience.    Respondent looked down

from his body and saw the bullets pass through him.    Respondent

also felt them go through him.    The bullets hit the assailant's

girlfriend in the knee.   Respondent testified that if God pro-

tects you, then bullets go through you.    However, he denied ever

telling "that man" (presumably Dr. Black) that bullets could go

through him.   Respondent also denied telling anyone that he would

live forever or that he was a pharaoh.

           The trial court made the following finding:

                "Well, the [c]ourt finds that he is


                                 - 8 -
          mentally ill and that as a result of that he

          could be harmful to others.       Sounds like he

          is pretty harmful to himself if he doesn't

          cooperate with the treatment that he needs.

          He is not assisting in taking care of his

          basic needs.   I guess that would be basically

          the same argument.

                He will be ordered hospitalized in this

          facility which is the least-restrictive al-

          ternative at this time not to exceed ninety

          days."

          This appeal followed.

                             II. ANALYSIS

          Initially, we note that this case is moot.         The under-

lying judgment, entered by the trial court in July 2006, was

limited to 90 days, which has passed.       However, this case falls

within an exception to the mootness doctrine because the period

for involuntary admission is too short to permit appellate review

and the same actions will likely be taken against respondent in

the future.   In re Barbara H., 183 Ill. 2d 482, 491-92, 702
N.E.2d 555, 559-60 (1998).

          Turning to the merits, respondent argues (1) the

petition was deficient because it (a) neither listed the names

and addresses of respondent's spouse, parent, guardian, substi-


                                - 9 -
tute decision maker, close relative, or friend nor described the

steps petitioner took to diligently acquire that information; or

(b) failed to contain the dates of the alleged occurrences; (2)

no clear and convincing evidence warranted involuntary admission;

and (3) hospitalization was not the least-restrictive treatment

alternative.

                   A. Sufficiency of the Petition

           Respondent argues that the petition was deficient

because Ralston failed to comply with (1) section 3-601(b)(2) of

the Mental Health and Developmental Disabilities Code (Code) (405

ILCS 5/3-601(b)(2) (West 2004)), requiring the petition contain

the names and addresses of respondent's spouse, parent, guardian,

substitute decision maker, close relative, or friend or describe

the steps petitioner took to diligently acquire that information;

or (2) section 3-601(b)(1) of the Code requiring a detailed

statement of the reason for involuntary admission, including the

time and place of the occurrence (405 ILCS 5/3-601(b)(1) (West

2004)).   Respondent's arguments raise a question of law that we

review de novo.    In re Robert D., 345 Ill. App. 3d 769, 771, 803
N.E.2d 1067, 1070 (2004).

             Section 3-601(b)(2) requires a petition include the

following:

                 "The name and address of the spouse,

           parent, guardian, substitute decision maker,


                               - 10 -
            if any, and close relative, or if none, the

            name and address of any known friend of the

            respondent whom the petitioner has reason to

            believe may know or have any of the other

            names and addresses.   If the petitioner is

            unable to supply any such names and

            addresses, the petitioner shall state that

            diligent inquiry was made to learn this in-

            formation and specify the steps taken."   405

            ILCS 5/3-601(b)(2) (West 2004).

Strict compliance with statutory procedures is required in

involuntary-commitment proceedings because such proceedings

affect important liberty interests.     In re Louis S., 361 Ill.

App. 3d 763, 768, 838 N.E.2d 218, 222 (2005).     However, reversal

is not required for failure to strictly comply with the statutory

procedures unless the respondent suffered prejudice.        Louis S.,
361 Ill. App. 3d at 768, 838 N.E.2d at 222.

            Respondent cites, among other cases, this court's

decision in In re Wiessing, 229 Ill. App. 3d 737, 739, 593 N.E.2d
1137, 1138 (1992), in support of his claim that reversal is

required.    In Wiessing, this court held that the failure to

comply with section 3-601(b)(2) required reversal.        Wiessing, 229
Ill. App. 3d at 739, 573 N.E.2d at 1138.      A social-work consulta-

tion report prepared a month before the petition was filed


                               - 11 -
indicated respondent had three siblings living in the town where

he was hospitalized as well as three other siblings in Califor-

nia, Florida, and New Mexico.    Wiessing, 229 Ill. App. 3d at 739,

593 N.E.2d at 1138.   Although respondent had little contact with

his family, "there is no excuse for [the] failure to contact a

close relative as required by the statute."    Wiessing, 229 Ill.

App. 3d at 739, 593 N.E.2d at 1138.

          After Wiessing, the Illinois Supreme Court decided In

re Nau, 153 Ill. 2d 406, 607 N.E.2d 134 (1992).   Although ad-

dressing the failure to strictly comply with the requirement

under section 3-611 (Ill. Rev. Stat. 1989, ch. 91 1/2, par. 3-

611) regarding notice to the respondent, the supreme court held

that procedural deviations from the Code do not require reversal

if the defects could have and should have been objected to

immediately, could have been easily cured if objected to immedi-

ately, and made no difference.    Nau, 153 Ill. 2d at 419, 607

N.E.2d at 140.

          Thereafter, this court, while noting that strict

compliance with the statute is required, has found that reversal

for failure to strictly comply with section 3-601(b)(2) of the

Code is not warranted unless the respondent suffered prejudice.

See In re Adams, 239 Ill. App. 3d 880, 883-85, 607 N.E.2d 681,

683-84 (1993) (finding the failure to strictly comply with

section 3-601(b)(2) does not always require reversal if it could


                                - 12 -
be shown that no prejudice to the respondent occurred); In re

Robinson, 287 Ill. App. 3d 1088, 1095, 679 N.E.2d 818, 823 (1997)

(the failure to strictly comply with section 3-601(b)(2) did not

require reversal because respondent failed to object to the

alleged errors in the trial court, and the respondent was not

prejudiced).

            In the instant case, we likewise find respondent

suffered no prejudice.    Respondent failed to object to the

alleged deficiency at the initial setting as well as the contin-

ued hearing.    Moreover, although no report was attached to the

petition as was the case in Robinson, respondent has nonetheless

failed to show prejudice.    In Robert D., 345 Ill. App. 3d 769,

771, 803 N.E.2d 1067,1069-70 (2004), the State failed to list a

substitute decision maker in the petition or state that a dili-

gent inquiry had been made to determine if the respondent had

one.    Although the respondent failed to object to the deficiency

at trial, the Second District refused to apply the forfeiture

doctrine.    Robert D., 345 Ill. App. 3d at 772-73, 803 N.E.2d at

1071.    Nonetheless, the court found that reversal was not re-

quired because the respondent never alleged, at trial or on

appeal, that he executed a health care power of attorney or

declaration for mental-health treatment or that a substitute

decision maker existed.     Robert D., 345 Ill. App. 3d at 773, 803

N.E.2d at 1071; see also, e.g., In re Jill R., 336 Ill. App. 3d


                                - 13 -
956, 965, 785 N.E.2d 46, 53 (2003) (Fourth District) (finding

that involuntary-administration-of-psychotropic-medication

petition's failure to state whether the petitioner made a good-

faith effort to determine whether the respondent had executed a

health care power of attorney or a declaration for mental-health

treatment was harmless because neither the record not the respon-

dent's brief on appeal indicated such instruments existed).

            Such reasoning is equally applicable here.   Although

respondent asserts in his brief that his "liberty interests were

prejudicially violated," he identifies no potential family member

who could have been listed or ascertained upon diligent inquiry.

The record does contain a psychiatric social service assessment

dated March 3, 2006, and attached to the treatment plan.     Accord-

ing to that report, respondent's wife was supportive, his mother

lived in Maryland, and he had family in St. Louis.    However,

respondent testified at the hearing that he and his wife had

divorced.    Nothing in the record or in the briefs on appeal

indicate that this is incorrect.    Further, respondent fails to

identify on appeal anyone--including his mother or family members

in St. Louis--that could have or should have been listed.

Moreover, respondent never testified or asserted on appeal that

he had executed a power of attorney.

            This court has recently been flooded with appeals for

alleged deficiencies to involuntary-commitment petitions.


                               - 14 -
Throughout the commitment process, numerous individuals review

the petition, including the person who completes the petition,

the facility director, the circuit clerk, the attorney for the

State, the attorney for the respondent, and the trial judge.      Yet

not one person noticed the petition is missing required informa-

tion.   If discovered at trial, these alleged deficiencies could

be addressed and avoid needless appeals.    Compliance with the

requirements of the Code would save countless resources.

           Respondent also argues the petition was deficient for

failing to contain the dates of the alleged occurrences.    Section

3-601(b)(1) of the Code requires a petition contain:

                "A detailed statement of the reason for

           the assertion that the respondent is subject

           to involuntary admission, including the signs

           and symptoms of a mental illness and a de-

           scription of any acts, threats, or other

           behavior or pattern of behavior supporting

           the assertion and the time and place of their

           occurrence."   405 ILCS 5/3-601(b)(1) (West

           2004).

Here, the petition alleged respondent had threatened staff and

attempted to hit a staff member at Memorial.    The petition did

not allege the date of the occurrences.    However, the alleged

deficiency was harmless.    See, e.g., In re Sharon L.N., 368 Ill.


                               - 15 -
App. 3d 1177, 1186, 859 N.E.2d 627, 634 (2006) (alleged deficien-

cies in petition that failed to contain factual allegations was

harmless where the respondent failed to object, the information

was substantially contained in the medical certificates filed

with the petition, a doctor testified at the hearing regarding

those allegations, and respondent was familiar enough with the

allegations to testify about them on her own behalf).   Specifi-

cally, the medical certificates attached to the petition de-

scribed threats and an actual assault of a nurse.   At the hear-

ing, the trial court heard allegations relating to respondent's

threats and attempts to assault staff members.   Respondent

testified on his own behalf regarding two specific occasions,

respondent's assault of one staff member and the threat toward

another.   Clearly, respondent suffered no prejudice for the

failure to contain specific dates regarding the alleged incidents

as he was familiar enough with the allegations to testify about

them on his own behalf and did not dispute the dates.   On these

facts, the alleged procedural error was harmless.

                     B. Involuntary Commitment

           Respondent next argues that the State failed to prove

by clear and convincing evidence that (1) respondent was

reasonably expected to inflict serious physical harm upon himself

or another in the near future, (2) respondent was unable to

provide for his basic physical needs, and (3) hospitalization was


                              - 16 -
the least-restrictive treatment alternative.

          A trial court's finding that a person is subject to

involuntary admission will not be reversed unless it is against

the manifest weight of the evidence.    In re Jakush, 311 Ill. App.
3d 940, 944, 725 N.E.2d 785, 789 (2000).     This court gives great

deference to the trial court's findings because the trial court

had the opportunity to see the witnesses, hear their testimony,

determine their credibility, and weigh the evidence.     In re

Carmody, 274 Ill. App. 3d 46, 50, 653 N.E.2d 977, 981 (1995).

                         1. Threat of Harm

          A person is subject to involuntary commitment when the

evidence is clear and convincing that he suffers from a mental

illness and because of that mental illness is "reasonably ex-

pected to inflict serious physical harm" on himself or another in

the near future.   405 ILCS 5/1-119(1) (West 2004); In re Moore,

292 Ill. App. 3d 1069, 1071, 686 N.E.2d 641, 643 (1997).    To meet

its burden, the State must submit "explicit medical testimony"

that the respondent is reasonably expected to be a serious danger

to herself or others as a result of her mental illness.     In re

James, 191 Ill. App. 3d 352, 355, 547 N.E.2d 759, 760 (1989).

Proof of a mental illness, by itself, is not sufficient to

warrant involuntary admission.   In re Grimes, 193 Ill. App. 3d
119, 124, 549 N.E.2d 616, 619 (1990).   The State need not,

however, prove that the respondent is "a definite danger to


                              - 17 -
himself or society."     Grimes, 193 Ill. App. 3d at 124, 549 N.E.2d

at 619.   "A commitment order should be affirmed where there is

evidence of prior conduct along with evidence that the respondent

remains in need of mental treatment."     In re Robert H., 302 Ill.

App. 3d 980, 986-87, 707 N.E.2d 264, 269 (1999).     The court need

not wait until respondent actually hurts himself or another

before involuntarily committing him.     In re Manis, 213 Ill. App.
3d 1075, 1077, 572 N.E.2d 1213, 1214 (1991).

           Respondent argues that no clear and convincing evidence

established that due to his mental illness, he was reasonably

expected to harm himself or another.     According to respondent,

Dr. Black simply speculated about respondent's "substantially

expected dangerousness toward himself and others."     Respondent

argues that absent direct evidence of dangerous events from any

witnesses, respondent's conduct might have been misconstrued.

           To the contrary, Dr. Black testified that upon examina-

tion, respondent exhibited signs of mental illness, including

delusions, pressured speech, grandiosity, increased energy, and

difficulty with sleep.    Dr. Black also testified that during the

hospital stay, respondent had threatened others.

           In Dr. Black's opinion, respondent was reasonably

expected to inflict serious physical harm upon himself or another

within the immediate future.    The basis for Dr. Black's conclu-

sion was the fact that respondent had threatened others on an


                                - 18 -
almost daily basis at the hospital to the extent of requiring

restraints and medications to stabilize him.    Dr. Black also

testified that respondent's delusions caused him to attack other

patients and threaten to kill staff.

          Dr. Black's testimony also supports the conclusion that

respondent was reasonably expected to inflict serious physical

harm upon himself.   Dr. Black testified that respondent had

pulled out his IV and heart-rhythm monitor.    Respondent also

believed he was going to live forever.   Respondent could not

understand his medical risks, treatments offered, and risks if he

did not get treatment for his serious nonpsychiatric medical

disorders.

          Dr. Black's testimony was based, in part, on his review

of the medical chart.   Such review was proper.   An expert may

rely on documents prepared by others in formulating his opinion

so long as the documents are a type commonly used in the expert's

profession.   See In re Germich, 103 Ill. App. 3d 626, 629, 431
N.E.2d 1092, 1094-95 (1981); In re Houlihan, 231 Ill. App. 3d
677, 683, 596 N.E.2d 189, 194 (1992) (a treating psychiatrist's

opinion of potential dangerousness need not be derived from

firsthand observations of violence and may be based on knowledge

of incidents derived from medical history records).    Moreover, a

witness may use unsubstantiated evidence that is ordinarily

hearsay to explain the basis of his opinion, so long as that


                              - 19 -
evidence is of the type reasonably relied upon by experts in the

field.   In re Barnard, 247 Ill. App. 3d 234, 257, 616 N.E.2d 714,

730 (1993) (noting that an "expert may utilize otherwise inadmis-

sible reports prepared by others in forming his opinion if the

facts or data are of a type reasonably relied upon by experts in

the particular field").

           Consequently, the trial court's determination that

respondent was reasonably expected to inflict serious physical

harm upon himself or another in the near future was not against

the manifest weight of the evidence.

                          2. Basic Needs

           Because we have found that it was not against the

manifest weight of the evidence for the trial court to conclude

that respondent was reasonably expected to inflict serious

physical harm upon himself or another in the near future, we need

not address whether respondent was unable to provide for his

basic physical needs.

            C. Least-Restrictive Treatment Alternative

           Respondent last argues that the trial court's finding

that hospitalization was the least-restrictive treatment alterna-

tive was against the manifest weight of the evidence.    Respondent

claims Dr. Black did not consider treatment other than hospital-

ization.   Respondent points to the March 2006 psychiatric social

service assessment that noted respondent was likely to return


                              - 20 -
home with his "supportive wife" and follow up with treatment at

Southern Illinois University Behavioral Health.

           Section 3-811 of the Code provides in relevant part as

follows:

                "If any person is found subject to in-

           voluntary admission, the court shall consider

           alternative mental health facilities which

           are appropriate for and available to the

           respondent, including but not limited to

           hospitalization.   The court may order the

           respondent to undergo a program of hospital-

           ization in a mental[-]health facility desig-

           nated by the Department, in a licensed pri-

           vate hospital or private mental[-]health

           facility if it agrees *** or the court may

           order the respondent to undergo a program of

           alternative treatment; or the court may place

           the respondent in the care and custody of a

           relative or other person willing and able to

           properly care for him or her.   The court

           shall order the least[-]restrictive alterna-

           tive for treatment which is appropriate."

           405 ILCS 5/3-811 (West 2004).

The State must prove that hospitalization is the least-restric-


                               - 21 -
tive alternative.    In re Luttrell, 261 Ill. App. 3d 221, 226, 633
N.E.2d 74, 78 (1994).   To do so, it must do more than produce an

expert who opines that commitment is the least-restrictive means;

it must show that the expert's opinion is supported by evidence.

Luttrell, 261 Ill. App. 3d at 227, 633 N.E.2d at 78.

          In the instant case, no evidence suggests that a

relative or other person was willing to care for respondent.       The

report to which respondent refers was apparently created before

respondent's divorce from his wife.     The report identifies no

other family member willing to care for respondent.

          Moreover, the evidence demonstrated outpatient treat-

ment was not an option.   Dr. Black testified that respondent

threatened and assaulted others to the point of requiring re-

straints and being confined to his room.     Dr. Black actually

considered whether respondent could receive his nonpsychiatric

medical treatment outside of the psychiatric wing of the hospital

but concluded he could not due to his behavior.     Dr. Black also

testified that if respondent left a supervised setting, he would

"fairly quickly decompensate and be dangerous to himself or

others quickly."    Given this evidence, the trial court's determi-

nation that hospitalization was the least-restrictive treatment

alternative was not against the manifest weight of the evidence.

                           III. CONCLUSION

          For the reasons stated herein, we affirm the trial


                               - 22 -
court's order finding respondent subject to involuntary admis-

sion.

          Affirmed.

          McCULLOUGH and COOK, JJ., concur.




                             - 23 -